UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-2251


MICHAEL SQUIREWELL, a/k/a Squirewell’s Builders, Inc.,

                Plaintiff - Appellant,

          v.

SOUTH CAROLINA DEPARTMENT OF LABOR LICENSING AND REGULATION;
STANLEY BOWEN, in their individual capacities; CHARLES IDO,
in their individual capacities; STEPHEN DEER, in their
individual capacities; JERRY MERRITT, in their individual
capacities,

                Defendants – Appellees,

          and

JOSEPH CONNELL, in their individual capacities,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:10-cv-01902-JFA)


Submitted:   June 5, 2012                  Decided:   July 11, 2012


Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E. Smith, Jr., JAMES E. SMITH, JR., P.A., Columbia, South
Carolina, for Appellant.   Lake E. Summers, Katherine Phillips,
MALONE, THOMPSON, SUMMERS & OTT LLC, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Michael Squirewell appeals the district court’s order

granting the South Carolina Department of Labor, Licensing, and

Regulation    summary    judgment     on    his   claims    of    procedural    and

substantive due process, defamation, and malicious interference

with contractual relations.           We have reviewed the record and

find   no   reversible    error.       Accordingly,        we    affirm   for   the

reasons stated by the district court.                See Squirewell v. S.C.

Dep’t of Labor, Licensing & Regulation, No. 3:10-cv-01902-JFA

(D.S.C. Oct. 11, 2011).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the   court   and    argument      would    not   aid   the

decisional process.

                                                                          AFFIRMED




                                       3